DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I, claims 1-12 and 14  (claim3 being cancelled with the instant response) in the reply filed on 11-5-2020 is acknowledged.
Claims  16, 17, 19, 23-25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Groups II and III, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Regarding claims 6 and 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-2, 4-6,  8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/060528 to Sekisui Plastics, (hereinafter “Sekisui”) in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), as evident by Braskem “I am Green Polyethylene".

In illustrative example 4 (and other examples),  a bio-based  high density polyethylene (HDPE) SHC7260 derived from sugarcane is mixed with a virgin petroleum based polymer.  While the reference does not specifically disclose whether a first blend that comprises 96% to 99% of a polyolefin made from sugarcane ethanol with a nucleating agent and then adding the petroleum based polyolefin, addition of such non-reactive component to the blend in any order would have been obvious as per 
The amounts of non-biobased polyolefin in example 4 is 88 parts per 100 parts of biobased HDPE.  The other components are contained in the blend in very small amounts (see example 1).  Thus, the foam of example 4 inherently contains the amounts of biocomponents  that correspond to the claimed. 
The Sekisui reference further expressly discloses that a  biobased polyethylene can be a low density polyethylene (LDPE) [0023], and as evident from Braskem, such LDPE are commercially available since 2014. 
In illustrative example 1, a chemical foaming agent masterbatch is disclosed as a nucleating agent  and butane is disclosed as a physical blowing agent (from which disclosure isobutene is at least obvious). 
Sekisui does not disclose addition of an aging modifier, such as glycerol monostearate.

Therefore, addition of glycerol monostearate to blends for production of foams disclosed by Sekisui would have been obvious to realize a known function of glycerol monostearate as a polyolefin based compositions functional additive with reasonable expectation of success. 
Adding of components in such order as to first obtain a blend of biobase polyethylene, a nucleating agent and an ageing modifier would have been obvious since any order of adding such non-reactive component to the blend would have been obvious as per existing case law in the absence of showing of unexpected results that can be specifically attributed to the claimed order of adding components.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/060528 to Sekisui Plastics, (hereinafter “Sekisui”) in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), further in combination with JP 2013/155225 to Toray Ind., (hereinafter ”Toray”), as evident from Braskem “I am Green Polyethylene".
The disclosures of Sekisui, and Brackem is discussed above. 

In addition, Toray discloses suitability of commonly added functional components such as flame retardants,  pigments are expressly disclosed in [0015].
Thus, using well known nucleating agents or known functional additives in blends of Sikesui would have been obvious with reasonable expectation of success and obtaining blends with properties consistent with properties  expected to be achieved by addition of known functional additives. 
Claim s 1-2, 4-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/155225 to Toray Ind., (hereinafter ”Toray”)  in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by .
Toray discloses a method of making a foam, the method comprising: creating a blend comprising a polyolefin made from sugarcane ethanol with a minimum biocontent of 94% as determined by ASTM D6866-16; mixing a blowing agent with the blend to form a mixture; and expanding the mixture to make the foam.  See the entire document, illustrative example 4, using  a bio-based  high density polyethylene (HDPE) SHC7260 derived from sugarcane and containing minimum of 94 % biobase.   The foam inherently over 90 % biocontent as determined by ASTM D6866-16.  The foam exhibit density of  and has a density of 109 kg/m3, or about 7 pounds per cubic foot.
The reference expressly discloses suitability of adding a  nucleating agent, in the amounts of as low as 0.2 %.  See [0015].  Inorganic compounds such as talc and other inorganic compounds are well known nucleating agents for polyolefin based foams.  See, for example, Toray, [0018].  Thus use of talk in a mixture with other well known inorganic components would have been obvious as use of functional equivalents with reasonable expectation of success. 


Toray does not expressly disclose what kind of biopolyethylene are suitable for his invention, and discloses both HDPE and LDPE in illustrative examples, thus implying that all known biopolyethylenes are suitable for its invention.   As evident from Braskem, LDPE with biobase content above 94 % are commercially available since 2014. 
Toray further expressly discloses that  the blends may further comprise a petroleum based polyolefin.  See, for example [0010] for disclosure of suitable petroleum-based polyolefins.  See also illustrative examples in which examples virgin  petroleum-based polyolefin are used.
In those illustrative examples a bio-based  polyethylene (HDPE) derived from sugarcane is mixed with a virgin petroleum based polymer.  While the reference does not specifically disclose whether a first blend that comprises 96% to 99% of a polyolefin made from sugarcane ethanol with a nucleating agent and then adding the petroleum based polyolefin, addition of such non-reactive component to the blend in any order would have been obvious as per existing case law in the absence of showing of unexpected results that can be specifically attributed to the claimed order of adding components (assuming that a step of creating a blend comprising 96% to 99% of a polyolefin made from sugarcane ethanol with a minimum biocontent of 94% as determined by ASTM D6866-16, less than 3% of a nucleating agent, and 0.2% to 2% of an aging modifier is performed before addition of any other components which amounts exceed 4 %). 
The reference further discloses addition of  a chemical foaming agent which inherently acts as a nucleating agent.
Suitability of commonly added functional components such as flame retardants,  pigments are expressly disclosed in [0015].
Toray does not disclose addition of an aging modifier, such as glycerol monostearate.
However, addition of such functional components to foams is well known in the art as evident from McIntyre, addition of glycerol monostearate to compositions for production of polyolefin foams as a functional compound that slows down migration of alkane blowing agents and prevent collapse of foams. See, col. 2, lines 33-42. Glycerol monostearate is further disclosed as nown antiaging copound for extruded polyolefin based compositions, See, Dieckmann, entire document. 
Therefore, addition of glycerol monostearate to blends for production of foams disclosed by Toray would have been obvious to realize a known function of glycerol monostearate as a polyolefin based compositions functional additive with reasonable expectation of success. 
Adding of components in such order as to first obtain a blend of biobase polyethylene, a nucleating agent and an ageing modifier would have been obvious since any order of adding such non-reactive component to the blend would have been obvious as per existing case law in the absence of showing of unexpected results that can be specifically attributed to the claimed order of adding components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/         Primary Examiner, Art Unit 1765